Title: Thomas Jefferson to Samuel J. Harrison, 2 September 1812
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          Dear Sir Poplar Forest Sep. 2. 12. 
          I recieved in due time your favor covering your answer to Scott; which I have not yet sent to Messrs Hay & Wirt for want of your signature, a circumstance never I believe dispensed with in the higher courts of Chancery. if you will be so good as to sign & return it by the bearer, I will send it to Richmond from hence with the depositions I propose to have taken while here. before I return to Albemarle I will communicate to you my answer, with a letter of mr Hay’s on the subject, which will remove all doubts if you entertain any, as to the result of Scott’s suit. Accept the assurance of my esteem and respect.
          
            Th:
            Jefferson
        